I concur in the opinion of Justice Henshaw, except the portion thereof relating to the admission of evidence *Page 167 
tending to show a motive on the part of the defendant to kill the deceased, Farley. There was here no actual eyewitness who saw Farley at the moment he was shot, except the defendant. The evidence does not show the position and actions of Farley at the precise moment of the fatal shot. If the defendant had the purpose to kill Farley, he might well have taken advantage of the previous attack which put him in a place where the right of self-defense arose, and, seeing that the danger had ceased, have fired the shot, not in self-defense, but in pursuance of an independent design to kill his previous assailant, who was then retreating. There was other evidence tending to show such a state of the case. All this was for the jury to determine, and I do not think the court erred in admitting the evidence. Evidence of that character is, however, likely to be misunderstood by the jury, and if the object of it is not clearly explained it may be very prejudicial to the defendant. It should therefore be made the subject of a special instruction explaining its purpose, and the jury should be directed to consider it only so far as it may serve to explain the motives of the defendant. This was not done in the present case.